People v Griffin (2019 NY Slip Op 00140)





People v Griffin


2019 NY Slip Op 00140


Decided on January 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2016-04598
 (Ind. No. 7658/05)

[*1]The People of the State of New York, respondent,
vFarquan Griffin, appellant.


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Marielle Burnett on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Elizabeth Foley, J.), rendered April 4, 2016, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contentions concerning the validity of the orders of protection issued at the time of sentencing survive his appeal waiver (see People v Kennedy, 151 AD3d 1079; People v Bernardini, 142 AD3d 671, 672; People v Kumar, 127 AD3d 882, 883; People v Cedeno, 107 AD3d 734). However, those contentions are unpreserved for appellate review, since the defendant did not raise them at sentencing or move to amend the orders of protection (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316-318; People v Appiarius, 160 AD3d 889; People v Rodriguez, 157 AD3d 971; People v Kennedy, 151 AD3d at 1079), and we decline to reach them in the exercise of our interest of justice jurisdiction (see People v Bernardini, 142 AD3d at 672; People v Kumar, 127 AD3d at 883).
MASTRO, J.P., LEVENTHAL, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court